DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Previous Office Action
The previous Office Action is withdrawn due to being mailed during the 3 month suspension of action in the RCE filed 05 Apr 2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 Apr 2021 has been entered.

This Office Action is responsive to Applicant's Amendment and Remarks, filed 05 Apr 2021, in which claim 61 and 71 and amended to change the scope and breadth of the claim, and new claims 81-83 are added.
 	
This application is the national stage entry of PCT/PT2015/050001, filed 13 Mar 2015; and claims benefit of provisional application 61/953392, filed 14 Mar 2014. 

Claims 61-76 and 81-83 are pending in the current application.  Claims 64, 69, and 81, drawn to non-elected species, are withdrawn. Claims 61-63, 65-68, 70-76, and 82-83 are examined on the merits herein.

Election/Restrictions
Upon reconsideration of the teachings of the prior art, search and examination has expanded to the method wherein the compatible solute is glucosylglycolate, glucosyl lactate, galactosyl glycolate, or galactosyl lactate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 61-63, 65-68, 70-75, and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Faria et al. (Carb. Res., 2008, 343, p3025-3033, provided by Applicant in IDS mailed 1 Sep 2016) in view of Lourenco et al. (Carb. Res., 2011, 346, p163-168, cited in previous PTO-892) and Sola-Penna et al. (Eur. J. Biochem., 248, 1997, p24-29, cited in previous PTO-892).
Faria et al. teaches low-molecular-mass organic compounds known as compatible solutes of hyperthermophiles such as mannosylglycerate, and teaches synthesis of molecules chemically related to mannosylglycerate for the protection of model enzymes against heat-induced denaturation, aggregation and inactivation (page 3025, abstract). Faria et al. teaches the examples of molecules chemically related to 
Faria et al. does not specifically teach the method wherein said compatible solute is glucosylglycolate 
    PNG
    media_image1.png
    128
    229
    media_image1.png
    Greyscale
(elected species, instant claim 61). Faria et al. does not specifically disclose the method wherein the α/β ratio is 1:1 to 99:1 (instant claim 72). 
Lourenco et al. teaches the synthesis of compatible solute analogues having high α-selectivities in the glycosylation to make the glucoside and galactoside analogues. (page 163, abstract) Lourenco et al. teaches in response to stressful conditions such as extreme temperature and high salt concentration many microorganisms accumulate compatible solutes and teaches most fall within one of two general categories including hexose derivatives such as a-D-mannosyl-(1→2)-D-glycerate (MG) and a-D-glucosyl-(1→2)-D-glycerate (GG). (page 163, left column) Lourenco et al. teaches known compatible solutes and analogues. (page 164, figure 1) Lourenco et al. teaches the corresponding analogues of GG, namely GL, a-D-glucosyl glycolate (GGlyc) and a-D-glucosyl-(1→6)-a-D-glucosyl lactate (GGL) were required. (page 164, left column, paragraph 2) Lourenco et al. teaches the rationale behind the design of the analogues synthesized so far had been to vary the aglycone part of the molecule. Variation of the sugar is also of great interest, both for the possible stabilising properties and also for an understanding of the mechanism of action of these solutes. To our knowledge, 
Sola-Penna et al. teaches organisms and cellular systems required to adapt to stress conditions such as high temperature, desiccation, or the presence of destabilizing agents like urea, respond by accumulating one of several organic solutes such as sugars, polyols, amino acids, and methylamines, and this accumulation is associated with the effectiveness of these osmolytes in minimizing protein denaturation and membrane damage under stress conditions. (page 24, left column, paragraph 1) Sola-Penna et al. teaches an increase in the concentration of carbohydrate in bulk water engages more water molecules in solubilization and at high carbohydrate concentrations protein and solutes begin to compete for the available water. As a result, the protein becomes more compact and less susceptible to destabilizing forces such as high temperature and the presence of destabilizing agents like guanidinium salts. (page 24, right column, paragraph 1) Sola-Penna et al. teaches recently, it has been shown that many osmolytes, including carbohydrates and polyols, modulate the functions of different enzymes and, in addition, can preserve the function and/or structure of enzymes against chemical and physical stresses. (paragraph spanning pages 24-25) +-ATPase, such that the advantageous effect of trehalose did not extent to H+-ATPase. (page 26)
It would have been obvious to one of ordinary skill in the art before the time of the filing to combine the teachings of Faria et al. in view of Lourenco et al. and Sola-Penna et al. so as to arrive at the method wherein the compatible solute is glucosylglycolate, glucosyl lactate, galactosyl glycolate, or galactosyl lactate with high α-selectivities for use as protein stabilisers. One of ordinary skill in the art would have been motivated to combine the teachings of Faria et al. in view of Lourenco et al. and Sola-Penna et al. with a reasonable expectation of success because all of Faria et al., Lourenco et al., and Sola-Penna et al. are drawn to compatible solutes which act as protein stabilisers, Faria et al. teaches motivation to select molecules chemically related to mannosylglycerate, provides guidance of a starting point for variation of mannosylglycerate, provides guidance that mannosylglycerate, glucosylglycerate, and mannopyranosylacetate or mannosylglycolate are highly effective in stabilizing the enzymes examined, and teaches methods of synthesizing the molecules that are chemically related to mannosylglycerate in the α-anomeric form implying a greater than 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 05 Apr 2021, have been fully considered and not found to be persuasive with regard to the modified grounds of rejection detailed above.
	Applicant remarks that Faria et al. teaches a single glucosyl compound and interprets this teaching using an analysis of selecting a lead compound for further development. While Faria et al. in itself suggests it is desired to obtain new compounds with improved protecting properties and to extend our knowledge on the structural 
	Applicant remarks further that the Faria et al. teaches different aspects of protein stabilization and appears to suggest that only preserving the function of the protein can serve as a guidance for selecting a compatible solute. In the modified grounds of rejection Sola-Penna et al. teaches it is shown that although all sugars tested protected the enzymes against structural damage promoted by guanidinium chloride which the prior art teaches is a stress condition similar to high temperature, and teaches that stabilization of protein structure is recognized in the prior art as separate from stabilization of protein functional activity. Therefore preserving the function of the protein is a recognized as a separate advantage, and while Applicant's remarks may be interpreted as suggesting Faria et al. to teach additional guidance for making obvious the use of different compounds other than as instantly claimed, this teaching does not teach away from the separate aspect of stabilization of protein structure which Faria et 
	Finally, Applicant remarks that the instant specification details unexpectedly superior properties for the instant invention as claimed compared to the results disclosed in Faria et al. It is noted that the data provided in the instant specification, for example at examples 2-3 at pages 60-67 of the specification as filed, are all expressed in terms of melting temperature (Tm) of the protein, a measure of the stabilization of protein structure but not necessarily protein functional activity, for particular pairs of said "compatible solute" compound and protein. Sola-Penna et al. teaches the state of the art before the time the invention was filed suggests that one of ordinary skill would not be able to extend a trend from a particular advantageous result for a particular pair of one compatible solute compound and one protein to other particular combinations of said compatible solute compound and different proteins, or for other particular combinations of different compatible solute compound and the same protein. Therefore the data provided is not evidence of an unexpected result commensurate in scope with the invention as claimed in view of the teachings of the prior art because the unexpected result is shown only for the methods comprising specific pairs of one compatible solute compound and one protein. With regard to a general advantage of stabilizing a biological material, Sola-Penna et al. teaches sugars as a class of compatible solute would be reasonably expected to provide the general advantage of stabilization of protein structure.

Amended Claims 72 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Faria et al. (Carb. Res., 2008, 343, p3025-3033, provided by Applicant in IDS mailed 1 Sep 2016) in view of Lourenco et al. (Carb. Res., 2011, 346, p163-168, cited in previous PTO-892) and Sola-Penna et al. (Eur. J. Biochem., 248, 1997, p24-29, cited in previous PTO-892) as applied to claims 61-63, 65-68, 70-75, and 82-83, and further in view of SANTOS et al. (WO 2007/097652, published 30 Aug 2007, provided by Applicant in IDS mailed 12 Sep 2016).
Faria et al. in view of Lourenco et al. and Sola-Penna et al. teaches as above.
Faria et al. in view of Lourenco et al. and Sola-Penna et al. does not specifically disclose the method wherein the polypeptide is an antibody (instant claim 76). 
SANTOS et al. teaches mannosylglycerate derivatives, such as mannosyl-lactate or mannosylglicerate or mixtures thereof as constituents in a suitable formulation viewing the protection and/or stabilization of enzymes, proteins, antibodies, DNA or RNA molecules (abstract). SANTOS et al. teaches figure 1 represents the generic chemical structure of mannosylglycerate synthetic derivatives mentioned in the present invention, in all its possible stereoisomeric forms. The figure is intended to represent all hexoses either in the α or in the β configuration. The letters 'R1' and 'R2' are intended to represent a carboxylate, a methyl, an amide, or a primary alcohol group. (paragraph 24 spanning pages 4-5).  SANTOS et al. teaches the mannose residue is replaced by any other hexose, such as glucose, and the hexose is in the α or in the β configuration. (page 6, claims 9-10). 

Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 05 Apr 2021, have been fully considered and not found to be persuasive with regard to the modified grounds of rejection detailed above.
	Applicant's remarks regarding Faria et al. and the modified grounds of rejection over Faria et al. in view of Lourenco et al. and Sola-Penna et al. are addressed as above, regarding the teaching for selecting both the glucosyl and galactosyl sugars to produce the glucoside and galactoside analogues, regarding the evidence of unexpected results compared to the scope of the instant invention as claimed, and 

Amended Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Faria et al. (Carb. Res., 2008, 343, p3025-3033, provided by Applicant in IDS mailed 1 Sep 2016) in view of Lourenco et al. (Carb. Res., 2011, 346, p163-168, cited in previous PTO-892) and Sola-Penna et al. (Eur. J. Biochem., 248, 1997, p24-29, cited in previous PTO-892) and further in view of SANTOS et al. (WO 2007/097652, published 30 Aug 2007, provided by Applicant in IDS mailed 12 Sep 2016) as applied to claims 6161-63, 65-68, 70-75, and 82-83, and further in view of Arora et al. (FEBS Letters, 2004, 564, p121-125, of record).
Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. teaches as above. Faria et al. further teaches compatible solutes include trehalose, glycerol, glycine-betaine and ectoine (page 3025, right column, paragraph 2). SANTOS et al. further teaches compatible solutes used as comparison protein stabilizers in a working example were potassium mannosylglycerate, potassium di-myo-inositol phosphate, ectoin, hydroxyectoine, trehalose, and glycerol (page 3, example 1 at paragraphs 12-15). 
Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. does not specifically teach the method wherein the biological material is insulin (elected species, instant claim 76).
Arora et al. teaches amyloidogenic proteins undergo an alternative folding pathway under stressful conditions leading to formation of fibrils, and many 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. further in view of Arora et al. in order to select the protein to be stabilized to be insulin. One of ordinary skill in the art would have been motivated to combine Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. further in view of Arora et al. with a reasonable expectation of success because the teachings of Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. teach the field of art is improving stability of 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 05 Apr 2021, have been fully considered and not found to be persuasive with regard to the modified grounds of rejection detailed above.
Applicant's remarks regarding Faria et al. and the modified grounds of rejection over Faria et al. in view of Lourenco et al. and Sola-Penna et al. are addressed as above, regarding the teaching for selecting both the glucosyl and galactosyl sugars to produce the glucoside and galactoside analogues, regarding the evidence of unexpected results compared to the scope of the instant invention as claimed, and regarding the expectation of success for the general advantage of stabilization of protein structure. Further, Sola-Penna et al. suggests a reasonable expectation of the sugar class of compatible solutes to provide the general advantage of stabilization of protein structure, and the combined teachings of the prior art suggest one of ordinary skill in the art would have had a reasonable expectation of for a compatible solute to provide the general advantage to stabilize protein structure.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623